Case 6:21-cv-00563-CEM-EJK Document 9 Filed 04/30/21 Page 1 of 3 PageID 55




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                           CASE NO. 21-cv-563 CEM-EJK.

 PHL VARIABLE INSURANCE COMPANY,

                             Plaintiff,

 v.

 MARK PUIG and LOIS COLLINS,

                       Defendants.
 ______________________________________/

             PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff, PHL Variable Insurance Company (PHL), pursuant to this Court’s

 Interested Persons Order dated April 16, 2021 [ECF No. 5] and Federal Rule of

 Civil Procedure 7.1, discloses the following:

        1.      The name of each person, attorney, association of persons, firm, law

 firm, partnership, and corporation that has or may have an interest in the outcome

 of this action including subsidiaries, conglomerates, affiliates, parent corporations,

 publicly-traded companies that own 10% or more of a party’s stock, and all other

 identifiable legal entities related to any party in the case:

        PHL, Plaintiff

        Wendy L. Furman, Esq., McDowell Hetherington LLP, Counsel for
        Plaintiff
Case 6:21-cv-00563-CEM-EJK Document 9 Filed 04/30/21 Page 2 of 3 PageID 56




       McDowell Hetherington LLP

       PHL, a Connecticut life insurance company, is not a publicly traded
       company and is a wholly-owned subsidiary of The Phoenix Companies, Inc.
       (“PNX”). PNX is a privately-held Delaware corporation. No parent
       corporation or any publicly-held corporation owns ten percent or more of
       PNX’ s stock.

       Mark Puig, Defendant

       Hallie Zoble, Esq., CPLS, P.A., Counsel for Defendant Mark Puig

       Scott A. Livingston, Esq., CPLS, P.A., Counsel for Defendant Mark Puig

       CPLS, P.A.

       Luis Collins, Defendant

       Clay A. Deatherage, Esq. Bloodworth Law, PLLC Counsel for Defendant
       Luis Collins

       Bloodworth Law, PLLC

       2.    The name of every other entity whose publicly-traded stock, equity,
 or debt may be substantially affected by the outcome of the proceedings:

       None.

        3.     The name of every other entity which is likely to be an active
 participant in the proceedings, including the debtor and members of the creditors
 committee (or twenty largest unsecured creditors) in bankruptcy cases:

       None.

        4.      The name of each victim (individual or corporate) of civil and
 criminal conduct alleged to be wrongful, including every person who may be
 entitled to restitution:




                                        2
Case 6:21-cv-00563-CEM-EJK Document 9 Filed 04/30/21 Page 3 of 3 PageID 57




        I hereby certify that I am unaware of any actual or potential conflict of
 interest involving the district judge and magistrate judge assigned to this case, and
 will immediately notify the Court in writing upon learning of any such conflict.

 Dated:       April 30, 2021       MCDOWELL & HETHERINGTON LLP
                                   Attorneys for Plaintiff PHL
                                   2385 N.W. Executive Center Drive, Suite 400
                                   Boca Raton, FL 33431
                                   (561) 994-4311
                                   (561) 982-8985 fax

                                   By:    /s/ Wendy L. Furman
                                          WENDY L. FURMAN
                                          Fla. Bar No. 0085146
                                          wendy.furman@mhllp.com

                           CERTIFICATE OF SERVICE

        I certify that on April 30, 2021, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system. I further certify that a copy of
 this document was served by E-mail on the following:

                                          Clay A. Deatherage, Esq.
                                          BLOODWORTH LAW, PLLC
                                          801 N. Magnolia Avenue, Ste. 216
                                          Orlando FL 32803
                                          cdeatherage@lawerfightsforyou.com
                                          Counsel for Defendant Luis Collins

                                          Hallie Zoble, Esq.
                                          Scott A. Livingston, Esq.
                                          CPLS, P.A.
                                          201 East Pine Street, Suite 445
                                          Orlando, FL 32825
                                          Hzobel@CPLSPA.com
                                          SLivingston@cplspa.com
                                          Counsel for Defendant Mark Puig

                                          Wendy Furman
                                          Wendy L. Furman




                                           3
